                Case 7:19-cr-00666-KMK Document 70 Filed 11/21/19 Page 1 of 1

                                         TANNER & ORTEGA, LL.P.
                                               ATIORNEYS Kr LAW
                                             WWW.TANNERORTEGA.COM
                                                  HOWARD E. TANNER*
                                                   HUGO G. ORTEGA
                                             *MEMBEROFN.Y., NJ . ANDD.C. BAR


NEW YORK CITY OFFICE                                                                               WHITE PLAINS OFFICE
305 BROADWAY                                                                                            175 MAIN STREET
SUITE 1400
                                                                                                                 SUITE800
NEW YORK, NY 10007                                                                                 WHITE PLAINS , NY 10601
OFFICE: (212) 962-1333                                                                               OFFICE: (914) 358-5998
FAX: (212) 962-1778                                                                                     FAX: (914) 761-0995


                                                                               November 20, 2019

       Honorable Kenneth M. Karas
       United States District Court
       Southern District of New York
       300 Quarropas Street
       White Plains, NY 10601

       BYECF
                               Re:     United States v. Sargeant, et al.,
                                       19 Cr. 666 (KMK)
       Dear Judge Karas:

               I am assigned to represent defendant Howard Meredith in the above matter who is
       charged in a narcotics conspiracy. On September 19, 2019, my client was arraigned
       before the Honorable Judith C. McCarthy and was released on conditions which included
       an unsecured $100,000 personal recognizance bond, cosigned by two financially
       responsible persons, and home detention with electronic monitoring.

               I write to the Court to request a temporary modification of these conditions of
       release to allow my client to visit with his parents and family, at their home in the Bronx,
       New York, for Thanksgiving, on November 28, 2019, from 3:00 pm until midnight. I
       have provided the address to Pretrial Services. He has been in full compliance with all
       conditions to date.

               I am informed by the Government and Pretrial Services that they have no
       objection to this request.

                As always, thank you, Your Honor, for your consideration.

                                                                               Very truly yours,




       cc:      AUSA Christopher Brumwell (B E
                :PTSC Leo lhrr:os (9y £ma:VP P}
